Citation Nr: 1735548	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-22 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran's hypertension did not have its onset during service or within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Hypertension was not incurred in active duty service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter that was sent to the Veteran in December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In the case at hand, there is no evidence of hypertension in service.  The Veteran's August 1963 separation examination report lists a blood pressure reading of 132/84.  Hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).  His heart and vascular systems were normal on separation examination.  He denied any history of, or current, high blood pressure on his August 1963 separation medical history report.

The Veteran has a current diagnosis of hypertension, but this diagnosis has expressly been categorized as "essential," meaning that there is no discoverable organic cause.  (See June 2013 VA examination report, September 2013 VA medical record; see also Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).)  The record does not otherwise identify an in-service cause or origin for the Veteran's hypertension.

The Veteran's post-service medical records do not include the one-year period immediately following his separation, and so service connection based on chronic disability is not established.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and anxiety disorder, must be remanded in order to schedule a VA examination to determine the etiology of any current psychiatric disability.  

Following his October 2016 Board hearing, the Veteran submitted a November 2016 VA medical record noting a "provisional diagnosis" of depression.  His service treatment records reflect that he was diagnosed with "Passive-Aggressive immaturity."  (See August 1963 separation examination report.)  Based on the above, the Board finds it necessary to remand to schedule the Veteran for a VA examination.

The Veteran testified that he was disciplined in service for alcohol-related behavioral problems.  On remand, the Veteran's complete service personnel records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in February 2016) and associate these records with the claims file.

2.  Obtain the Veteran's complete service personnel records.

3.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

The examiner should diagnose any current acquired psychiatric disabilities and personality disorders.  For each diagnosis, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disability was caused by or resulted from his military service?   

With respect to any personality disorder, did the Veteran suffer any superimposed injury during service?  If the answer is "yes," did such injury superimposed upon the Veteran's personality disorder result in any additional disability?  If so, please identify any additional disability that the Veteran suffered as a result of an injury that was superimposed on the Veteran's in-service personality disorder.

In providing these opinions, the examiner should discuss the relevance, if any, of the Veteran's in-service disciplinary issues to the matter at hand.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be  furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


